1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                        UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                               )    No. EDCV 18 – 01403 KES
11   MARIA PEREZ,                              )
12                                             )    ORDER AWARDING EAJA FEES
           Plaintiff,                          )
13                                             )
14         v.                                  )
                                               )
15
     NANCY A. BERRYHILL, Acting                )
16   Commissioner of Social Security,          )
17
                                               )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND FIVE HUNDRED DOLLARS AND 00/100 ($3,500.00) subject to the
22   terms of the stipulation.
23
24         DATE: January 25, 2019 ____________________________________
25
                                    HON. KAREN E. SCOTT,
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                             -1-
